Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of Species 3, Figures 18-25 was made without traverse in the reply filed on 8/30/2022.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
Claim 7: “wherein at least one fluid output aperture comprises two apertures” should be replaced with “wherein the at least one fluid output aperture comprises two output apertures”.
Claim 9: “wherein at least one fluid output aperture comprises four apertures” should be replaced with: “wherein at the least one fluid output aperture comprises four output apertures”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katae et al. (US 6,514,002), herein referred to as ‘002.
For Claim 1, ‘002 discloses a hinge pin (Annotated Figure 3C) capable of allowing for clean and convenient internal lubrication of associated door hinge assemblies, comprising: 
- a head (A), a body (B), and a tip (C); 
- wherein the head (A) includes a fluid reservoir (D), and a fluid input aperture (E); 
- wherein the body (B) includes a first end (B1), a second end (B2), wherein the first end (B1) and the second end (B2) define a length (L) therebetween, at least one fluid output aperture (44), a primary bore (F), and a secondary bore (G); and 
- wherein the primary (F) and secondary (G) bores are positioned between the fluid input (E) aperture and the at least one fluid output aperture (44), and define a pathway (E, F, G, 44) for fluid flow therebetween.
For Claim 2, ‘002 discloses the hinge pin according to claim 1, wherein the head (A) includes a generally annular sidewall (wherein the head A is generally round with a generally round bore/reservoir extending axially, resulting in a generally annular sidewall).
For Claim 3, ‘002 discloses the hinge pin according to claim 1, wherein the body (B) includes a generally annular sidewall (wherein the body B is generally round with a generally round bore extending axially, resulting in a generally annular sidewall).
For Claim 4, ‘002 discloses the hinge pin according to claim 1, wherein the primary bore (F) is positioned parallel to the length (L) of the body (B).
For Claim 5, ‘002 discloses the hinge pin according to claim 1, wherein the secondary bore (G) is positioned perpendicular to the length (L) of the body (B).
For Claim 6, ‘002 discloses the hinge pin according to claim 1, further comprising a tertiary bore (bore extending between lower outlets 45,45) positioned below the primary (F) and secondary (G) bores.
For Claim 7, ‘002 discloses the hinge pin according to claim 1, wherein the at least one fluid output aperture comprises two output apertures (44, 44).
For Claim 8, ‘002 discloses the hinge pin according to claim 7, wherein two output apertures (44, 44) are evenly spaced apart from each other (wherein each of the two outlets 44, 44 is spaced a distance equal to the radius of body B from the axial center of the body B).
For Claim 9, ‘002 discloses the hinge pin according to claim 1, wherein the at least one fluid output aperture comprises four output apertures (44, 44, 45, 45).


    PNG
    media_image1.png
    661
    607
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1,433,095 discloses a similar hinge pin that is considered pertinent to applicant’s disclosure but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677